Citation Nr: 0122965
Decision Date: 09/20/01	Archive Date: 12/03/01

DOCKET NO. 01-06 629               DATE SEP 20, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to an increased evaluation for right shoulder
impingement, currently evaluated as 20 percent disabling.

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1994 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a December 1998 rating decision from the Department of
Veterans Appeals (VA) regional office (RO) in Los Angeles,
California.

In communications in June 2001, the veteran essentially raises
claims for an extraschedular rating for his right shoulder
disability under 38 C.F.R. 3.321 (2000) and a total rating based
upon individual unemployability due to service connected
disability. These claims have not been adjudicated by the RO and
are not in appellate status at this time. They are referred to the
RO for further action.

The veteran also made references in his recent communications to
manifestations he appears to believe are linked to the service
connected disability such as "emotional distress," fear and
anxiety. The Board notes that these remarks are not clear as to
whether the veteran actually is claiming service connection for an
acquired psychiatric disability due to his service connected
disability. If the veteran does wish to pursue such a claim, he
should so notify the RO.

REMAND

Background

The veteran's disability has been evaluated under 38 C.F.R. 4.71a,
Diagnostic Code 5201 (Arm, limitation of motion of).

Under 5201, limitation of motion at the shoulder level is rated as
20 percent disabling for both major and minor extremities.
Limitation of motion midway between the side and shoulder warrants
a 30 percent evaluation on the major extremity. Limitation of
motion to 25 degrees from the side is rated as 40 percent disabling
on the major extremity.

Historically, the veteran sought medical treatment for his right
shoulder in January 1996. He reported that he dislocated his right
arm about one year earlier, when he fell off a tank and tried to
grab on to something. He did not seek treatment right away. He was
diagnosed with right shoulder instability and possible right
shoulder dislocation. It was noted, at the time, that he could no
longer throw a baseball. The veteran filed a claim for service
connection for right shoulder dislocation with instability, which
was granted by a May 1996 rating decision and evaluated as 10

-2-

percent disabling under 38 C.F.R. 4.71a, Diagnostic Code 5203
(Clavicle or scapula, impairment of). A reduction was proposed in
May 1998 and the veteran underwent a VA examination in June 1998.
The RO increased the evaluation to 20 percent based on the June
1998 examination. The veteran underwent a VA examination in March
2001 for re-evaluation. The RO continued the 20 percent evaluation
by rating decision in April 2001. In June 2001, the veteran filed
a timely notice of disagreement, which was followed by the RO's
statement of the case and the veteran's filing of a substantive
appeal.

The medical history from the June 1998 examination reveals that the
veteran hurt his shoulder when he fell off a tank in 1995, while
engaged in maneuvers. He reported that he experiences pain and
weakness as well as instability, dislocation, and locking of the
right shoulder. He felt like the shoulder 'comes out of its socket"
when he lifts objects; consequently, he will not lift objects
greater than 20 pounds. He has mild, constant pain with as many as
seven flare-ups per day, which last five minutes each. Taking
Tylenol or rest relieves the pain. The veteran reported that the
shoulder interferes with his daily functioning, in that, he has to
stop whatever he is doing and sit down until the pain goes away. He
has been told of surgery as a treatment option, but has never had
surgery and does not want to have surgery. He has no history of
anemia, fever, or weight loss. He has never had prosthetic
implants. The veteran reported that he is able to shower, dress
himself, walk, climb stairs, drive a car, and shop. He stated that
gardening, pushing his lawn mover, taking out the trash, and
brushing his teeth all cause him pain in the right shoulder joint.
Any activity requiring lifting over 20 pounds causes pain. Pushing
back and forth with his right hand during teeth brushing causes him
pain. He stated that he had lost two jobs because of his inability
to lift heavy objects, but currently, his right shoulder does not
limit his employment as a taxi driver, which he has held for the
last two years.

Physical examination showed the following pertinent findings:

Extremities show full peripheral pulses at 2+. No edema was noted.
No abnormalities in the joints were seen. The veteran is right
handed and uses the right hand for writing. Decreased range of
motion was noted in the right shoulder.

3 -

Abduction was limited by pain to 90 degrees, but the veteran was
able to actively push it up further to 110 degrees. Forward flexion
was limited by pain to 90 degrees, but the veteran could push it -
up to 115 degrees. External and internal rotations were to 60
degrees. The veteran's response to social and occupational capacity
was normal. X-ray of the right shoulder was interpreted to be
normal. The diagnosis was right shoulder impingement syndrome. The
examiner noted that the veteran stated subjectively that his right
shoulder affected his ability to push, pull, and lift heavy
objects, even to brushing his teeth, but it did not affect his
usual occupation as a taxi driver. Objectively, the examiner noted
decreased motion in the right shoulder, limited by pain and
impingement.

The veteran underwent a VA examination in March 2001. The medical
history indicates that the veteran injured himself in January 1995,
by slipping and falling off a tank from a height of eight feet. He
hit the ground with his right shoulder. He could not recall
receiving treatment at the time of the injury and noted that his
unit was being evacuated at the time. The veteran's current
complaint was that his shoulder symptoms were worsening. He
complained of pain, weakness, stiffness, recurrent subluxation,
inflammation, instability, dislocation, locking, fatigue, and lack
of endurance, on a daily basis. The report states, "it can be quite
horrible and excruciating for the veteran."

As reported by the veteran, simple activities, such as reaching for
a doorknob and moving his shoulder backward, will result in
dislocation and severe pain in the right shoulder. The veteran also
complained of difficulty when changing clothes, picking up his
daughter, and writing a letter. He is able to brush his teeth,
shower, dress himself, walk, climb stairs, drive a car, and shop;
however, he is unable to cook, vacuum, take out the trash, push a
lawnmower, or garden. During flare-ups, he relies on his left arm
in performing activities of daily living, because he has difficulty
using his right arm. The veteran alleviates the symptoms by wearing
a sling sometimes and relieves pain by taking Tylenol, Ibuprofen,
and Vicodin. He showed no constitutional signs of arthritis, such
as anemia, weight loss, fever, or skin disorders. He has not
received any surgical treatment for his right shoulder. At the time
of the.examination, the veteran had been unemployed since January
1, 2001. He stated that his usual occupation was security for
parked cars.

4 -

The physical examination resulted in the following pertinent
findings:

The veteran had normal gait and posture without loss of cervical or
lumbar lordosis. No kyphosis or scoliosis was noted. No skin
lesions or surgical scars were observed on the upper extremities.
The veteran is right-hand dominant, which was determined from use
of the hand for writing, eating, and combing the hair. The veteran
was able to make a tight fist. Hand strength was normal. He did not
require assistive devices for ambulation. Examination of the
shoulder joints was normal, without heat, redness, swelling,
effusion, drainage, abnormal movement, instability, or weakness.
Right shoulder active flexion was 100'/180' with pain at 90',
abduction was 100'/180' with pain at 90', internal rotation was
70'/90' with pain at 60', and external rotation was 80'/90' with
pain at 70'. Range of the motion of the right shoulder was limited
by pain, with pain having the major functional impact. There is no
weakness, fatigue, lack of endurance, and incoordination at the
extremes of range of motion. Range of motion of the left shoulder
was within normal limits. Sensory examination to pain and touch was
normal. Upper extremities motor function was within normal limits.
Deep tendon reflexes were 2+ and bilaterally equal in the bilateral
upper extremities (biceps, triceps, and brachioradialis.) X-ray of
the right shoulder was interpreted to show no significant
abnormality.

The diagnosis was right shoulder impingement syndrome. The examiner
concluded that the veteran was able to provide self-care. The
veteran had markedly decreased range of motion of the right
shoulder joint, accompanied by weakness, incoordination, fatigue,
and lack of endurance at the extremes of range of motion. There was
no evidence of inflammatory changes involving the shoulder joint.
X-rays revealed no abnormality. As to the right shoulder condition,
the veteran is limited in frequent pushing, pulling, raising his
right arm above his head, and lifting over 50 pounds.

The veteran states, in his June 2001 notice of disagreement, that
he has to wear a sling on his right arm for 16 hours per day to
keep his shoulder in place. He states that fatigue is such a
problem that he can only work part time and in certain jobs.

- 5 -

He asserts that dislocations frequently occur from doing the simple
tasks. He claims that he has impaired circulation in his right arm,
cracking sounds, and the feeling of a pinched nerve. He states that
he has had seizures, fainting, and vomiting due to pain. He states
that he takes medication for the pain. He suggests that the March
2001 VA examiner was not qualified and that the examination was
inadequate. The veteran contends, on his June 2001 VA Form 9, the
March 2001 VA examiner made several errors. The veteran asserts
that his case is exceptional under 38 C.F.R. 3.321 because his
disability interferes with his everyday employment. He also states
that the psychological impact of his injury has been tremendous. He
claims that he has suffered sleep deprivation and severe pain. The
limited movement of his shoulder has been, in his opinion, the
reason that he is not able to hold a job.

Analysis

The Board finds that the claimant's assertions following the last
VA examination are fundamentally that there has been a further
increase in disability, or that the report of his subjective
complaints on the most recent examination was not accurate.
Specifically, he alleges he maintains his arm in a sling 16 hours
per day. He further alleges that he has such severe levels of pain
that he experiences seizures, fainting, and vomiting. The Board
finds a further examination is warranted to ascertain if there is
objective support for these subjective descriptions of his level of
disability.

There has been a significant change in the law during the pendency
of this appeal. The Veterans Claims Assistance Act of 2000, Pub. L.
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A.
5102, 5103, 5103A, 5107 (West Supp. 2001), contains extensive
provisions modifying the adjudication of all pending claims. Karnas
v. Derwinski, 1 Vet. App. 308 (1991). The new law revises the
former 5107(a) of title 38 United States Code to eliminate the
requirement that a claimant come forward first with evidence to
well ground a claim before the Secretary is obligated to assist the
claimant in developing the facts pertinent to the claim. The other
salient features of the new statutory provisions impose the

6 -

following obligations on the Secretary (where they will be codified
in title 38 United States Code is noted in parentheses):

(1) The Secretary must provide application forms and notify the
claimant and the representative, if any, if his application is
incomplete, of the information necessary to complete the
application (38 U.S.C.A. 5102);

(2) The Secretary must provide the claimant and the claimant's
representative, if any, with notice of required information and
evidence not previously provided that is necessary to substantiate
the claim (38 U.S.C.A. 5103(a));

(3) The Secretary must indicate which part of the information and
evidence, if any, is to be provided by the claimant and which
portion, if any, the Secretary will attempt to obtain on behalf of
the claimant (38 U.S.C.A. 5103(a));

(4) The Secretary must make reasonable efforts to assist the
claimant in obtaining evidence necessary to substantiate the claim
for the benefit sought, unless no reasonable possibility exists
that such assistance would aid in substantiating the claim (38
U.S.C.A. 5103A(a));

(5) The Secretary must make every reasonable effort to obtain
relevant records (including private records) that the claimant
adequately identifies to the Secretary and authorizes the Secretary
to obtain (38 U.S.C.A. 5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant records,
the Secretary is unable to obtain the relevant records sought, the
Secretary shall notify the claimant that the Secretary is unable to
obtain records, and such notification shall:

(a) identify the records the Secretary is unable to obtain; (b)
briefly explain the efforts that the Secretary made to obtain those
records; and (c) describe any further action to be taken by the
Secretary with respect to the claim (38 U.S.C.A. 5103A(b)(2)).

- 7 -

(7) Whenever the Secretary attempts to obtain records from a
Federal department or agency under this subsection or subsection
(c) [38 U.S.C.A. 5103A(c)], the efforts to obtain those records
shall continue until the records are obtained unless it is
reasonably certain that such records do not exist or that further
efforts to obtain those records would be futile (38 U.S.C.A.
5103A(b)(3)).

(8) In the case of a claim for disability compensation, the
assistance provided by the Secretary under subsection (b) [38
U.S.C.A. 5103A(b)] shall include obtaining the following records if
relevant to the claim:

(a) The claimant's service medical records and, if the claimant has
furnished the Secretary information sufficient to locate such
records, other relevant records pertaining to the claimant's active
military, naval, or air service that are held or maintained by a
governmental entity (38 U.S.C.A. 5103A(c)(1)). 

(b) Records of relevant medical treatment or examination of the
claimant at Department health-care facilities or at the expense of
the Department, if the claimant furnishes information sufficient to
locate those records (38 U.S.C.A. 5103A(c)(2)). 

(c) Any other relevant records held by any Federal department or
agency that the claimant adequately identifies and authorizes the
Secretary to obtain (38 U.S.C.A. 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the
assistance provided by the Secretary under subsection (a) [38
U.S.C.A. 5103A(a)] shall include providing a medical examination or
obtaining a medical opinion when such an examination or opinion is
necessary to make a decision on the claim (38 U.S.C.A.
5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion as being
necessary to make a decision on a claim for purposes of paragraph
(1) [38 U.S.C.A. 5103A(d)(1)] if the evidence of record before the
Secretary, taking into consideration all information and lay or
medical evidence (including statements of the claimant)- (i)
contains competent evidence that the claimant has a current

- 8 -

disability, or persistent or recurrent symptoms of disability; and
(ii) indicates that the disability or symptoms may be associated
with the claimant's active military, naval, or air service; but
(iii) does not contain sufficient medical evidence for the
Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. 5103A] shall be construed
as precluding the Secretary from providing such other assistance
under subsection (a) [38 U.S.C.A. 5103A(a)] to a claimant in
substantiating a claim as the Secretary considers appropriate (38
U.S.C.A. 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the
responsibility to present and support a claim for benefits under
laws administered by the Secretary (38 U.S.C.A. 5107).

VA issued regulations to implement the VCAA in August 2001. 66 Fed.
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R.
3.102, 3.156(a), 3.159 and 3.326(a)). The amendments were effective
November 9, 2000, except for the amendment to 38 C.F.R. 3.156(a)
that is effective August 29, 2001. Except for the amendment to 38
C.F.R. 3.156(a), the second sentence of 38 C.F.R. 3.159(c), and 38
C.F.R. 3.159(c)(4)(iii), VA stated that "the provisions of this
rule merely implement the VCAA and do not provide any rights other
than those provided in the VCAA." 66 Fed. Reg. 45,629. Accordingly,
in general where the record demonstrates that the statutory
mandates have been satisfied, the regulatory provisions likewise
are satisfied.

In light of the above considerations, the case is returned to the
RO for the following actions:

1. The veteran may submit additional evidence and argument in
support of his claim. Kutscherousky v. West, 12 Vet. App. 369
(1999).

9 -

2. The RO should request that the claimant report all recent
treatment for his service connected right shoulder disability. The
claimant should provide specific information as to the dates and
identities of the medical providers.

3. Upon completion of (1) and (2), the RO should make arrangements
for an examination by a suitably qualified medical provider. The
claims folder or copies of relevant records should be made
available to the examiner for review in conjunction with the
examination. All indicated testing should be performed. The report
should contain detailed objective findings as to the manifestations
of the disability.

Following the examination and review of the record, the examiner is
requested to specifically address whether the objective examination
provides support for the subjective reports of the use of a sling
16 hours per day and extremely severe levels of pain. The examiner
should expressly comment upon the presence or absence of atrophy,
the condition of the skin, absence of normal callosity or like
objective indicators of disuse due to pain. The examiner should
further comment upon the claimant's overall condition as to whether
it is consistent with debility brought on by such severe levels of
pain that the claimant experiences seizures, fainting, and vomiting
and is unable to sleep.

The veteran is advised that failure to report for the scheduled
examination may have adverse consequences to his claim as the
information requested on this examination addresses questions of
causation and symptomatology that are vital in this claim. 38
C.F.R. 3.655 (2000); Connolly v. Derwinski, 1 Vet. 566 (1991).

- 10-

4. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed in
its entirety. In particular, the RO should review the requested
examination report and the required opinions to ensure that they
are responsive to and in complete compliance with the directives of
this remand. If any development requested above has not been
furnished, including any requested findings and/or opinions on
examination, remedial action should be undertaken. See Stegall v.
West, 11 Vet. App. 268 (1998).

5. After undertaking any development deemed appropriate in addition
to that specified above, and any action warranted under the VCAA
and the implementing regulations, the RO should re-adjudicate the
issue of entitlement to an increased rating for the right shoulder
disability. If the veteran's claim remains denied, he and his
attorney should be provided with a Supplemental Statement of the
Case. The applicable response time should be allowed.

The case should then be returned to the Board for further review.
No action is required of the veteran until he is notified. The
purpose of this REMAND is to accomplish additional development, and
the Board does not intimate any opinion as to the merits of the
case, either favorable or unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory

Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

Richard B. Frank 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

12 -



